Exhibit 99.1 Fourth Quarter 2010 Report to Shareholders For the Three and Twelve Months Ended August 31, 2010 (Unaudited) CORUS ENTERTAINMENT INC. Fourth Quarter TABLE OF CONTENTS Financial Highlights 3 Highlights in the Quarter 3 Highlights Subsequent to the Quarter 4 Management’s Discussion and Analysis 5 Overview of Consolidated Results 6 Radio 8 Television 9 Corporate 10 Quarterly Consolidated Financial Information 11 Risks and Uncertainties 12 Outlook 12 Financial Position 12 Liquidity and Capital Resources 13 Outstanding Share Data 15 Changes in Internal Control Over Financial Reporting 15 Key Performance Indicators 15 Impact of New Accounting Policies 16 Recent Accounting Pronouncement 16 Consolidated Financial Statements and Notes 20 2 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Financial Highlights (These highlights are derived from the unaudited consolidated financial statements) Three months ended Twelve months ended (unaudited) August 31, August 31, Revenues Radio Television Eliminations - ) - ) Segment profit Radio Television Corporate ) Net income (loss) ) Earnings (loss) per share Basic $ ) Diluted $ ) Highlights in the Quarter • On June 2, 2010, the Company was named one of Canada’s Top Employers for Young People in 2010. This award recognized Corus as one of Canada’s leaders in attracting and training younger employees. • On June 30, July 30 and August 31, 2010, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B Shares, respectively. • On July 7, 2010, the Company, in partnership with BlueNest Technologies, launched CorusConnect, an exclusive and leading edge web-based service tool which enables Corus Radio Toronto’s retail and agency partners to manage all aspects of their account online and at their convenience. Corus is the first Canadian radio broadcaster to provide this service. • On July 10, 2010, the Copyright Board announced that it had certified new tariffs to be collected by certain collectives in respect of commercial radio stations. • On July 15, 2010, the Company announced its intention to voluntarily delist its Class B Non-Voting Shares from the New York Stock Exchange (“NYSE”). The Company will continue to list and trade its Class B Shares on the Toronto Stock Exchange (“TSX”).The Company will continue to meet its reporting obligations with the U.S. Securities and Exchange Commission until such time as it can terminate registration of its Class B Shares with the SEC, as permitted under SEC rules. • On August 11, 2010, the Company’s ExploreMusic became one of the first podcasts on BlackBerry® Podcasts. The service allows BlackBerry® smartphone users to download and enjoy ExploreMusic’s audio content. • On August 18, 2010, the Company announced the closure of AM 1220 (CJUL-AM).Listeners in Stormont, Dundas and Glengarry will now have access to up-to-date local and regional information through its two FM stations, Variety 104.5 (CFLG-FM) and Rock 101.9 (CJSS-FM). • On August 31, 2010, the Company announced that it will cease operation of Corus Custom Networks (CCN). 3 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Highlights Subsequent to the Quarter • On September 16, 2010, the Company’s Nelvana Enterprises announced that its CGI-animated series, Babar and the Adventures of Badou, will make its broadcast debut in the U.S. on Disney Channel’s learning-focused Playhouse Disney programming block for preschoolers. • On September 28, 2010, the Company officially opened Corus Quay. Corus Quay integrates advanced digital technologies and automated systems that transform Corus’ broadcast and content businesses, making Corus Quay one of America’s most advanced broadcast facilities and Toronto’s smartest building. • On September 28, 2010, the Company announced its partnership with Supernova Interactive to launch the first integrated social network with a mandate to recommend new independent music for play on Corus Radio’s new music stations. • On September 29, 2010, the Company and OWN: The Oprah Winfrey Network announced a licensing agreement that enables Corus to add OWN to its portfolio of Canadian specialty services. OWN is set to launch in Canada in early 2011 following its U.S. premiere on January 1, 2011. • On September 29, 2010, the Company held its annual Investor Day and updated investors on its fiscal 2011 strategic priorities. The Company also provided its fiscal 2011 guidance targets of consolidated segment profit of $285 million to $295 million and free cash flow in excess of $100 million. • On September 30, 2010, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B Shares respectively. • On October 6, 2010, the Company, in partnership with MTV Networks International, expanded its digital offerings to Canadian advertisers by acquiring the Canadian rights to four websites. Corus will become the exclusive Canadian representative for the popular sites AddictingGames.com, Shockwave.com, neopets.com and CMT.com. • On October 27, 2010, the Company announced that its Board of Directors had approved a $0.15 increase in its annual dividend.The Company’s monthly dividend for holders of its Class A and Class B Shares will increase to $0.062083 and $0.0625, respectively.At the new rate, the expected dividend on an annual basis for the Company’s Class A and Class B Shares is $0.745 and $0.75 respectively, up from the previous rate of $0.595 and $0.60 respectively. 4 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the three and twelve months ended August 31, 2010 is prepared at September 30, 2010.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2009 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation, factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. 5 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Overview of Consolidated Results Net income for the fourth quarter was $6.8 million on revenues of $202.8 million, as compared to net income $18.7 million on revenues of $195.2 million in the prior year.For the fourth quarter, Television segment profit increased by 1%, while Radio segment profit decreased by 12% as a result of new tariffs introduced in July 2010.Refer to the discussion of segmented results for further analysis. Revenues Revenues for the fourth quarter were $202.8 million, an increase of 4% from $195.2 million last year.Subscriber revenues increased by 6% and advertising revenues increased by 10% in the quarter.Television revenues increased by 3% and Radio revenues increased by 5% in the quarter.For the twelve-month period, revenues of $836.2 million represented an increase of 6%.Subscriber revenues increased by 10% and advertising revenues increased by 4% in the full fiscal year.On a divisional basis, Television revenues increased by 9%, while Radio revenues increased by 1% in the full fiscal year. Refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the fourth quarter were $151.2 million, up 10% from $137.8 million in the prior year. This increase is attributed to higher general and administrative costs, particularly new tariffs in Radio and higher facilities costs and accruals for short-term incentive plans.For the twelve-month period, expenses of $572.2 million represented a 6% increase over the prior year as a result of higher program rights amortization in the Television division and higher Corporate costs.Refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for fiscal 2010 was higher than in the prior year due to the commencement of depreciation on Corus Quay.Depreciation in the fourth quarter was marginally higher than the future run rate, due to accelerated depreciation on certain assets as the Company transitions out of its old broadcast facility. Interest expense Interest on long-term debt is up from the prior year due to the issuance of new debt in the second quarter of fiscal 2010.In February 2010, the Company issued $500.0 million in senior unsecured guaranteed notes due 2017 (the “Notes”) that pay interest at 7.25%. The Company used these proceeds to pay down bank debt.The effective interest rate on bank loans and notes for fiscal 2010 was 5.5% compared to 4.2% on bank loans last year. Disputed regulatory fees In October 2009, a settlement was reached between the Government of Canada and members of the broadcasting industry in respect of disputed Part II license fees.The settlement included waiving Part II license fees that were not collected for the broadcasting years 2007, 2008 and 2009. The Company had accrued $16.2 million over that period, and reversed this accrual in the first quarter of fiscal 2010. 6 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Debt refinancing loss In the second quarter of fiscal 2010, the Company issued $500.0 million in Notes. The proceeds of the Notes issue were used to pay down the existing $500.0 million term facility.Concurrently, the interest rate swap agreements that fixed the interest rate on $400.0 million of the bank debt were terminated, and the Company amended its credit facility with a syndicate of banks. These transactions resulted in the Company recording a pre-tax debt refinancing loss of $14.3 million. The components of this loss include mark-to-market payments on the termination of the interest rate swap agreements, and the non-cash write-off of deferred financing fees related to the previous credit facility. Restructuring charges In the fourth quarter of fiscal 2010, the Company undertook a significant organizational restructuring to streamline operating processes in the new Corus Quay facility.This resulted in the Company recording a charge of $12.9 million in the fourth quarter, of which $11.3 million relates to severance and employee-related expenses, and $1.6 million relates to other process-related expenses. Other expense (income), net Other expense in the fourth quarter of fiscal 2010 consists primarily of the retroactive portion of the new Radio tariffs introduced in July 2010, while the prior year’s quarter consists of investment writedowns.For the full year, other expense in the current year consists primarily of rental expenses incurred on Corus Quay prior to the completion of the project, as well as the Radio tariff.The prior year includes a gain of $7.2 million related to the sale of a residential audio business and investment writedowns of $6.2 million. Income taxes The effective tax rate for fiscal 2010 was 20.9%, compared to the Company’s 31.7% statutory rate. The difference is due primarily to the impact of a change in the Ontario provincial long-term tax rate that became effective in the first quarter. This rate change resulted in the Company recording a non-cash recovery of $14.3 million through the income tax expense line. Net income and earnings per share Net income for the fourth quarter was $6.8 million, as compared to net income of $18.7 million last year. Earnings per share for the fourth quarter were $0.08 basic and diluted, compared to $0.23 basic and diluted last year.Net income for the current year’s quarter includes a Radio tariff accrual of $7.9 million ($0.06 per basic share) and restructuring charges of $12.9 million ($0.10 per basic share).With respect to the Radio tariff accrual in the quarter, the Company has included in segment profit the tariff of $2.8 million related to fiscal 2010 revenues, while the pre-fiscal 2010 tariff of $5.1 million has been recorded in other expenses. Net income for fiscal 2010 was $126.7 million, as compared to a net loss of $56.6 million in the prior year.Earnings per share for fiscal 2010 was $1.57 basic and $1.56 diluted, compared with a loss per share of $0.71 basic and diluted last year.In addition to the items noted above, net income for the current fiscal year also includes a reversal of the disputed regulatory fee accrual, a reduction in the income tax rate and a debt refinancing loss.Net income for the prior year includes a $172.5 million ($2.15 per basic share) after-tax broadcast license and goodwill impairment charge. 7 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders The weighted average number of shares outstanding has increased in the current year due to the exercise of stock options and the issuance of shares from treasury under the dividend reinvestment plan. Other comprehensive income (loss), net of tax The significant item in other comprehensive income was the change in the unrealized fair value of the Company’s interest rate swap agreements prior to their termination in the second quarter of fiscal 2010, and the reversal of the cumulative unrealized change in the fair value of the agreements that were previously recorded in other comprehensive income in net income as a component of the debt refinancing loss. Radio The Radio division comprises 49 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended Twelve months ended (thousands of Canadian dollars) August 31, August 31, Revenues West Ontario Quebec and other Segment profit West Ontario Quebec and other ) ) Revenues for the fourth quarter increased by 5%, and revenues for the year increased by 1% compared to the prior year.Advertising revenues increased by 6% in the quarter.Revenues in the West grew for the second consecutive quarter after several quarters of decreases despite rate compression in Calgary and Edmonton as a result of the new licenses.Although the West remains down 7% for the full fiscal year, the total advertising spend in the Western markets is showing year-over-year growth.Revenues in the rest of Canada experienced high single-digit growth for the quarter, particularly in Ontario, resulting in strong growth on the year-to-date as well.The Company’s results for the quarter and for the year-to-date exceed the performance of the overall market in Canada in cities where we compete.In particular, the Company exceeded market growth in Toronto, Canada’s largest market. 8 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Direct cost of sales, general and administrative expenses for the fourth quarter increased by 11% compared to the prior year, and decreased by 2% for the full fiscal year.Variable expenses increased significantly in the quarter on new tariffs introduced in the quarter, higher CRTC Part II fees and sales commission earned on the higher revenues, although the Company continues to benefit from a transition to a lower average cost of sales structure on national sales.Fixed costs, which represent a much higher proportion of the cost structure, decreased by 5% for both the fourth quarter and full year from the prior year periods.The decrease was largely in employee related costs which results from initiatives taken by the Company recently to reduce the fixed cost base of the division. In the first quarter of fiscal 2010, the Radio division reversed its August 31, 2009 disputed Part II regulatory fee accrual of $8.9 million.This is excluded from segment profit.In fiscal 2010, the Company began accruing for the estimated revised Part II fee, and the Radio division incurred a charge of $2.0 million for the full year.This amount is included in segment profit for fiscal 2010, with no comparable amount in segment profit for fiscal 2009. In addition, in the fourth quarter of fiscal 2010, the Radio division recorded an accrual of $7.9 million related to new tariffs announced in July 2010, for which there is no comparative amount in fiscal 2009.The portion related to the current year’s revenues is $2.8 million, and is included in segment profit in the fourth quarter.The portion related to prior years’ revenues is $5.1 million, and is included in other expense in the fourth quarter. Television The Kids segment comprises: YTV; Treehouse TV; Nickelodeon (Canada); a 50% interest in TELETOON and TELETOON Retro, and the Nelvana content business. The Specialty and Pay segment comprises: W Network; VIVA; W Movies; Sundance Channel (Canada); Corus’ western Canadian premium television services Movie Central (including HBO Canada) and Encore Avenue; three local television stations, and the Company’s interests in CMT Canada, Telelatino, DUSK and Cosmopolitan TV. Financial Highlights Three months ended Twelve months ended (thousands of Canadian dollars) August 31, August 31, Revenues Kids Specialty and Pay Segment profit Kids Specialty and Pay Revenues increased by 3% in the fourth quarter, reflecting an increase of 6% on subscriber revenues and continued strong growth in advertising revenues, with an increase of 15%. Total specialty advertising revenues were up 22%, while non-specialty advertising revenues were down 32%. Other revenues, primarily merchandising revenues, decreased 17% in the fourth quarter but finished the fiscal year with 10% growth over the prior year.Subscriber revenue growth for the quarter reflects the addition of two new offerings in W Movies and Sundance Channel and strong paid subscriber growth at CosmoTV.Advertising revenues grew 33% on our Kids segment, reflecting strengthening ratings and our success in monetizing our “co-view” audience.Specialty advertising revenues on our Specialty and Pay segment showed a strong increase of 15% in the quarter. Non-specialty advertising revenues declined due to challenges faced by our former cable advertising service.Full year subscriber revenues increased 10% while a strong second half to the fiscal year resulted in advertising revenue growth of 6% over the prior year.Specialty advertising revenues grew by 9% in the fiscal year.Movie Central, including HBO Canada, finished the year with 963,000 subscribers, up 1% from the same period last year. 9 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Direct cost of sales, general and administrative expenses increased by 5% in the fourth quarter and 9% for the full fiscal year.Direct cost of sales, which includes amortization of program rights and film investments, decreased by 1% for the quarter and increased by 9% for the full fiscal year.Amortization of program rights costs fluctuate with changes in subscriber levels, as a result of program supply agreements and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license.Amortization of film investments fluctuate in proportion to the volume of service work in the studio and content distribution revenues.Planned investment in programming for our Women’s networks to drive growth also contributed to the increased costs for the full year.General and administrative expenses increased in the quarter and full fiscal year as a result of increases in CRTC Part II fees, trademark costs, expenses related to the launch of new services and higher facilities costs related to the fourth quarter move into Corus Quay.Television has contained employee related cost growth to low single digits. In the first quarter of fiscal 2010, the Television division reversed its August 31, 2009 disputed Part II regulatory fee accrual of $7.3 million.This is excluded from segment profit.In fiscal 2010, the Company began accruing for the revised fee, and the Television division incurred a charge of $1.9 million for the full fiscal year.This amount is included in segment profit for fiscal 2010 with no comparable amount in fiscal 2009. On November 30, 2009, the Company completed the acquisition of Drive-In Classics and SexTV.These specialty services were rebranded Sundance Channel and W Movies, respectively, and their results are included in the Specialty and Pay segment commencing with the second quarter of fiscal 2010. Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the operating segments. Financial Highlights Three months ended Twelve months ended (thousands of Canadian dollars) August 31, August 31, Stock-based compensation Other general and administrative costs Stock-based compensation includes expenses related to the Company’s Performance Share Units (“PSUs”), stock options and other long-term incentive plans.The expense related to stock-based compensation is higher in the current year due to changes in the assumptions underlying the expense recognition of certain plans, primarily related to the Company’s higher share price relative to the same period last year, as well as the granting of additional units under the long-term incentive plan in the current year. 10 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Other general and administrative costs for the quarter and year are up from the prior year primarily as a result of accruals for short-term compensation plans and facilities costs related to Corus Quay. Quarterly Consolidated Financial Information The following table sets forth certain unaudited data derived from the unaudited consolidated financial statements for each of the eight most recent quarters ended August 31, 2010.In Management’s opinion, these unaudited consolidated financial statements have been prepared on a basis consistent with the audited consolidated financial statements contained in the Company’s Annual Report for the year ended August 31, 2009, except as noted in note 2 to the unaudited consolidated financial statements for the three and twelve months ended August 31, 2010. [thousands of Canadian dollars, except per share amounts] Revenues Segment Net income Earnings per share profit Basic Diluted 4th quarter $ 0.08 $ 0.08 3rd quarter 2nd quarter 1stquarter 4th quarter $ 0.23 $ 0.23 3rd quarter 2nd quarter 1stquarter Seasonal fluctuations As discussed in Management’s Discussion and Analysis for the year ended August 31, 2009, Corus’ operating results are subject to seasonal fluctuations that can significantly impact quarter-to-quarter operating results. In particular, as the Company’s broadcasting businesses are dependent on general advertising and retail cycles associated with consumer spending activity, the first quarter results tend to be the strongest and second quarter results tend to be the weakest in a fiscal year. Significant items causing variations in quarterly results • Net income in the fourth quarter of fiscal 2010 was negatively impacted by a charge of $12.9 million related to the Company’s organizational restructuring to streamline operating processes in the new Corus Quay facilities. • Net income in the fourth quarter of fiscal 2010 was negatively impacted by an accrual of $7.9 million related to the new Radio tariffs introduced in July 2010. • Net income in the second quarter of fiscal 2010 was negatively impacted by $14.3 million in expenses related to the refinancing of the Company’s debt. • Net income in the first quarter of fiscal 2010 was positively impacted by $14.3 million in income tax rate changes and the reversal of a $16.2 million disputed regulatory fee accrual. • Revenues in the third quarter of fiscal 2009 decreased from the previous year, as the Canadian economy had a negative impact on the advertising market.The impact was most pronounced in the Radio division. • Net loss in the third quarter of fiscal 2009 includes broadcast license and goodwill impairment charges of $172.5 million, net of tax of $2.5 million, related to the Radio division. • Net income in the second quarter of fiscal 2009 was positively impacted by a gain of $7.2 million related to the disposition of a residential audio service. 11 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Risks and Uncertainties There have been no material changes in any risks or uncertainties facing the Company since the year ended August 31, 2009 except as noted below. In April 2010, the Company announced that it had reached an agreement with a third party for that party to acquire the Corus Quebec Radio stations.At this time, there remain significant regulatory hurdles that must be cleared prior to completing the proposed transaction. On July 10, 2010, the Copyright Board announced that it had certified new tariffs to be collected by certain collectives in respect of commercial radio stations.The Company recorded an expense of approximately $7.9 million in the fourth quarter to reflect the impact of the new royalties.The Company estimates the future annual impact of these new tariffs to be approximately $3.0 million in incremental expenses.These increases relate primarily to certain newly certified tariffs that did not previously exist. Outlook Corus’ results for fiscal 2010 were within its stated guidance range for segment profit, and exceeded its stated guidance range for free cash flow.Segment profit for fiscal 2010 was negatively impacted by additional regulatory fees and tariffs.In the absence of these increases, the Company would have exceeded its stated guidance range. At its annual Investor Day in September 2010, the Company updated investors on the Company’s fiscal 2011 strategic priorities and provided near-term financial guidance for the 2011 fiscal year.In particular, the Company announced its fiscal 2011 guidance targets of consolidated segment profit of $285.0 million to $295.0 million, and free cash flow of $100.0 million or higher. The free cash flow guidance for fiscal 2011 is significantly higher than the actual results for fiscal 2010, which reflects reduced capital expenditures related to Corus Quay. To view the Investor Day presentation, please visit the Company’s website at www.corusent.com. Financial Position Total assets at August 31, 2010 were $2.06 billion, compared to $1.87 billion at August 31, 2009.The following discussion describes the significant changes in the consolidated balance sheet since August 31, 2009. 12 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Current assets increased by $41.7 million.Cash and cash equivalents decreased by $3.0 million.Please see the discussion of cash flows in the next section.Accounts receivable increased by $28.4 million from year-end and $4.2 million from the previous quarter.The accounts receivable balance typically grows significantly in the first and third quarters and decreases in the second quarter as a result of the broadcast revenue cycle.The Company carefully monitors the aging of its accounts receivable.Income taxes recoverable decreased due to the timing of income tax installment payments. Tax credits receivable increased as a result of accruals related to film production.Investments and other assets did not change significantly from the prior year.Capital assets increased by $85.1 million, as spending on Corus Quay ramped up significantly in the second half of the fiscal year.Broadcast licenses and goodwill balances increased as a result of the acquisition of two specialty television services in the first quarter.Program and film rights (current and non-current) increased by $9.6 million, as additions of acquired rights of $170.1 million were offset by amortization during the period. In particular, investments in programming were made relating to the launch of Nickelodeon (Canada), W Movies and the Sundance Channel in the first and second quarters.Film investments increased by $8.3 million, as net film spending of $66.9 million was offset by film amortization and accruals for tax credits.The Nelvana studio has more episodes in production than at the same period last year. Accounts payable and accrued liabilities increased by $32.4 million as a result of higher accruals for regulatory fees and tariffs, restructuring charges, short-term incentive accruals and the timing of general accounts payable. Long-term debt increased by $40.1 million. The Company utilized its debt to finance the acquisition of two specialty television services in the first quarter.Other long-term liabilities increased by $18.1 million due to increased accruals for program rights, trademark intangibles and capital leases.In addition, units granted under the Company’s long-term incentive plan were modified from equity-based to cash-based awards in the third quarter, and balances accrued were transferred from contributed surplus to other long-term liabilities.These increases were offset by the extinguishment of the liability associated with the Company’s interest rate swap agreements.Net future tax liability (including current future tax asset) decreased by $9.0 million primarily due to a change in long-term Ontario provincial tax rates. The exercise of employee stock options added $12.0 million to share capital and the issuance of shares from treasury under the Company’s new dividend reinvestment plan added $3.7 million to share capital.Contributed surplus decreased by $5.5 million.Units that had vested under the Company’s long-term incentive plan were paid in cash in the first quarter.The remaining outstanding units were confirmed to be cash-based awards in the third quarter and the balances were transferred to other long-term liabilities. Liquidity and Capital Resources Cash flows Overall, the Company’s cash and cash equivalents position decreased by $3.0 million in fiscal 2010, compared to a decrease of $8.7 million in the prior year.Free cash flow for fiscal 2010 was $22.9 million, compared to free cash flow of $93.4 million in the prior year.After adding back the impact of business combinations, adjusted free cash flow in fiscal 2010 is $62.9 million.This decrease in free cash flow reflects higher capital expenditures related to Corus Quay.Refer to the Key Performance Indicators section for a reconciliation of free cash flow to consolidated statements of cash flows. 13 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Cash provided by operating activities in fiscal 2010 was $144.1 million, compared to $113.2 million last year.This increase is related primarily to an increase of $12.9 million in segment profit, and significantly higher add-backs for amortization of program rights and film investments. Cash used in investing activities in fiscal 2010 was $121.1 million, compared to cash used of $19.9 million last year.Capital expenditures are higher in the current year, as the Company incurred costs related to Corus Quay in fiscal 2010.Included in the current year is $77.4 million in Corporate capital expenditures related to Corus Quay.In addition, in fiscal 2010, the Company completed the acquisition of two specialty television services for cash of $40.0 million. Cash used in financing activities in fiscal 2010 was $25.9 million, compared to cash used of $102.1 million in the prior year.In the current year, the Company issued $500.0 million in senior unsecured guaranteed notes, and used the proceeds to repay a portion of the bank debt balance. These transactions resulted in the payment of financing and swap termination fees. Liquidity As at August 31, 2010, the Company has available $290.0 million under a revolving term credit facility that matures on February 10, 2014.Interest rates on the Company’s facilities fluctuate with Canadian bankers’ acceptances and LIBOR. As at August 31, 2010, the Company had a cash and cash equivalents balance of $8.0 million and a positive working capital balance.Management believes that cash flow from operations and existing credit facilities will provide the Company with sufficient financial resources to fund its operations for the next 12 months. In planning for fiscal 2010, the Company made one of its priorities to assess its overall long-term debt structure in order to improve its financial flexibility.As noted in the first quarter, the Company intended to file a short-form base prospectus to enable it to offer and issue securities.The Company achieved this objective in the second quarter with the issuance of $500.0 million in senior unsecured guaranteed notes due 2017 paying interest at 7.25%. Net debt to segment profit As at August 31, 2010, net debt was $683.9 million, up from $640.8 million at August 31, 2009.Net debt to segment profit at August 31, 2010 was 2.6 times, unchanged from August 31, 2009.This ratio remains below management’s stated long-term optimal range of 3.0 to 3.5 times. Off-balance sheet arrangements and derivative financial instruments In the second quarter of fiscal 2010, the Company terminated its interest rate swap agreements that had fixed a portion of the interest rate on its bank debt.As a result, the Company has no derivative instruments outstanding as at August 31, 2010. 14 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Contractual commitments In fiscal 2010, the Company has added the following contractual obligations related to the construction of Corus Quay: (thousands of Canadian dollars) Total Less than one year One to three years Four to five years After five years Capital leases - Outstanding Share Data As at September 30, 2010, 3,444,128 Class A Voting Shares and 77,750,606 Class B Non-Voting Shares were issued and outstanding. Liquidity and Capital Resources There were no changes in the Company’s internal control over financial reporting that occurred in the three and twelve months ended August 31, 2010 that have materially affected, or are likely to materially affect, the Company’s internal control over financial reporting. Key Performance Indicators The Company measures the success of its strategies using a number of key performance indicators.These have been outlined in the Management’s Discussion and Analysis contained in the Annual Report for the year ended August 31, 2009, including a discussion as to their relevance, definitions, calculation methods and underlying assumptions. In particular, segment profit is calculated as revenues less direct cost of sales, general and administrative expenses as reported in the Company’s consolidated statements of income and retained earnings. Segment profit may be calculated and presented for an individual operating segment, a line of business, or for the consolidated Company.The Company believes this is an important measure as it allows the Company to evaluate the operating performance of its business segments and its ability to service and/or incur debt; therefore, it is calculated before (i) non-cash expenses such as depreciation; (ii) interest expense; and (iii) items not indicative of the Company’s core operating results, and not used in management’s evaluation of the business segment’s performance, such as: goodwill and broadcast license impairment; disputed regulatory fees; debt refinancing loss, restructuring charges and certain other income and expenses (note 10 to the interim consolidated financial statements).Segment profit is also one of the measures used by the investing community to value the Company and is included in note 12 to the interim consolidated financial statements. 15 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Certain key performance indicators are not measurements in accordance with Canadian or U.S. generally accepted accounting principles (“GAAP”) and should not be considered as an alternative to net income or any other measure of performance under Canadian or U.S. GAAP.The following tables reconcile those key performance indicators that are not in accordance with GAAP measures: Free cash flow Three months ended Twelve months ended August 31, August 31, (thousands of Canadian dollars) Cash provided by (used in): Operating activities Investing activities ) Free cash flow ) Net debt As at August 31, As at August 31, (thousands of Canadian dollars) Long-term debt Cash and cash equivalents ) ) Net debt Net debt to segment profit As at August 31, As at August 31, (thousands of Canadian dollars) Net debt (numerator) Segment profit (1) (denominator) Net debt to segment profit (1)Reflects aggregate amounts for the most recent four quarters, as detailed in the table in the “Quarterly Consolidated Financial Information” section of Management’s Discussion and Analysis. Impact of New Accounting Policies Effective September 1, 2009, the Company adopted CICA Handbook Section 3064, “Goodwill and Intangible Assets”, which replaced Section 3062, “Goodwill and Other Intangible Assets”. Section 3064 gives guidance on the recognition of intangible assets as well as the recognition and measurement of internally developed intangible assets. In addition, Section 3450, “Research and Development Costs” was withdrawn from the CICA Handbook. Adopting this accounting change did not have a significant impact on the Company’s financial statements. Recent Accounting Pronouncements In February 2008, the Canadian Accounting Standards Board (“AcSB”) confirmed that the use of International Financial Reporting Standards (“IFRS”) will be required in Canada for publicly accountable profit-oriented enterprises for fiscal years beginning on or after January 1, 2011. The Company will be required to report using IFRS beginning September 1, 2011. The Company has implemented an IFRS project, and has committed adequate internal and external resources towards this project, including assembling a project team with a dedicated project team leader that includes senior levels of management.Regular progress reporting to senior management and to the Audit Committee on the status of the IFRS project has been established. 16 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Although the Company has completed preliminary assessments of accounting and reporting differences, impacts on systems and processes, it has not yet finalized these assessments.As the Company finalizes its determination of the significant impacts on its financial reporting it intends to disclose such impacts in future Management’s Discussion and Analysis. In the period leading up to the changeover, the AcSB will continue to issue accounting standards that are converged with IFRS, thus mitigating the impact of the adoption of IFRS at the changeover date.The International Accounting Standards Board (“IASB”) will also continue to issue new accounting standards during the conversion period and, as a result, the final impact of IFRS on the Company’s consolidated financial statements will only be measured once all IFRS applicable at the conversion date are known. The Company’s adoption of IFRS will require the application of IFRS 1, First-Time Adoption of International Financial Reporting Standards (“IFRS 1”), which provides guidance for an entity’s initial adoption of IFRS.IFRS 1 generally requires that an entity apply all IFRS effective at the end of its first IFRS reporting period retrospectively.However, IFRS 1 does include certain mandatory exceptions and limited optional exemptions in specified areas of certain standards from this general requirement.Management is assessing the exemptions available under IFRS 1 and their impact on the Company’s future financial position.On adoption of IFRS, the exemptions being considered by the Company that could result in material impacts are as follows: Exemption Application of exemption Business combinations The Company expects to elect not to restate any business combinations that occurred prior to September 1, 2010. Cumulative translation differences The Company expects to elect to reset cumulative translation differences for foreign operations to zero at September 1, 2010. Management is in the process of quantifying the expected material differences between IFRS and the current accounting treatment under Canadian GAAP.Set out below are the key areas where changes in accounting policies are expected that may impact the Company’s consolidated financial statements.The list and comments should not be regarded as a complete list of changes that will result from the transition to IFRS.It is intended to highlight those areas management believes to be most significant.However, the IASB has significant ongoing projects that could affect the ultimate differences between Canadian GAAP and IFRS and their impact on the Company’s consolidated financial statements.Consequently, management’s analysis of changes and policy decisions have been made based on its expectations regarding the accounting standards that we anticipate will be effective at the time of transition.The future impacts of IFRS will also depend on the particular circumstances prevailing in those years.At this stage, management is not able to reliably quantify the impacts expected on the Company’s consolidated financial statements for these differences.Refer to the section entitled “Cautionary statement regarding forward-looking statements”. 17 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders Differences with respect to recognition, measurement, presentation and disclosure of financial information are expected to be in the following key accounting areas: Key accounting area Differences from Canadian GAAP, with potential impact for the Company Presentation of Financial Statements (IAS 1) Additional disclosures in the notes to financial statements. Property, Plant and Equipment (IAS 16) Componentization of significant real estate for separate amortization over a shorter useful life. Remaining carrying value of underlying buildings subject to componentization amortized over a longer useful life. Impairment of Assets (IAS 36) Grouping of assets in cash generating units (CGU’s) on the basis of independent cash inflows for impairment testing purposes, using a discounted cash flow method (DCF) in a single-step approach. Goodwill allocated to and tested in conjunction with its related CGU or group of CGU’s that benefit from collective synergies. Under certain circumstances, previous impairment taken (other than goodwill) required to be reversed. Interests in Joint Ventures (IAS 31) Joint venture interests accounted for using the equity method. Income Taxes (IAS 12) Recognition and measurement criteria for deferred tax assets and liabilities may differ. Intangible Assets (IAS 38) Reinstatement of past amortization of indefinite-lived intangibles Business Combinations and Minority Interests (IFRS 3R) Acquisition-related and restructuring costs expensed as incurred and contingent consideration recorded at its fair value on acquisition date; subsequent changes in fair value of a contingent consideration classified as a liability recognized in earnings. Changes in ownership interests in a subsidiary that do not result in a loss of control are accounted for as equity transactions. Non-controlling interests presented as a separate component of shareholders’ equity. This is not an exhaustive list of all of the changes that could occur during the transition to IFRS. At this time, the comprehensive impact of the changeover on the Company’s future financial position and results of operations is not yet determinable. Management expects to complete this assessment in time for parallel recording of financial information in accordance with IFRS beginning in fiscal 2011. The Company continues to monitor and assess the impact of evolving differences between Canadian GAAP and IFRS, since the IASB is expected to continue to issue new accounting standards during the transition period. As a result, the final impact of IFRS on the Company’s consolidated financial statements can only be measured once all the applicable IFRS at the conversion date are known. The Company’s IFRS conversion project is progressing according to schedule. 18 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders In January 2009, the CICA issued Handbook Section 1582, “Business Combinations”, Section 1601, “Consolidated Financial Statements”, and Section 1602, “Non-controlling Interests”.These new standards will be effective for fiscal years beginning on or after January 1, 2011 but may be early adopted.The Company is currently evaluating the effects of adopting these changes. 19 Consolidated Financial Statements and Notes CORUS ENTERTAINMENT INC. CONSOLIDATED BALANCE SHEETS (unaudited) As at August 31, As at August 31, (in thousands of Canadian dollars) ASSETS(note 6) Current Cash and cash equivalents Accounts receivable Income taxes recoverable Prepaid expenses and other Program rights Future tax asset Total current assets Tax credits receivable Investments and other assets (note 3) Property, plant and equipment Program rights Film investments (note 4) Broadcast licenses Goodwill LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities (note 5) Long-term debt (note 6) Other long-term liabilities (notes 5, 7 and 8) Future tax liability Total liabilities Non-controlling interest SHAREHOLDERS’ EQUITY Share capital (note 8) Contributed surplus (note 8) Retained earnings Accumulated other comprehensive loss (note 16) ) ) Total shareholders’ equity See accompanying notes On behalf of the Board: John M. Cassaday Heather A. Shaw Director
